Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 12/06/2021 has been entered. Claims 1 – 14 and 21 – 26. Claims 11 – 14 remain withdrawn. Claims 1 – 10 and 21 – 26 are under examination.
The amendment to claim 4 has overcome the objection previously set forth.
The amendment(s) to claims 4, 5, 9 and 25 have overcome the previous 112(b) rejections set forth. 

Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 9, and 21 – 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seals (US 6,071,628).
 
Regarding claim 1, Seals teaches a thermal barrier coating on an alloy substrate in which the thermal barrier coating is formed from a layer of metallic bond coat and a top coat formed generally hollow ceramic particles dispersed in a matrix (interpreted as the “graded multilayered composite”) [Abstract]. Seals discloses that the hollow ceramic particles can be applied within the bond coat layer, in addition to the top coat layer, to form a gradual increase from 100% MCrAlY (metal matrix material) to 100% ceramic with the hollow ceramic particles [Col 2, 58 – 61]. That is, the metal matrix material comprises a first and second side (the side closer to the substrate and the side closer to the top coat) that necessarily has a “first layer” and “second layer” given that the hollow ceramic particles are deposited within the bond coat and top coat in a graded fashion [Col 2, line 59 – 60; also Claims 17 and Claim 19]. Seals also teaches that the hollow ceramic particles are commercially available and identified as “microspheres”, meeting the claimed limitation of a first and second layer of microspheres [Col 2, line 64]
Seals also teaches that the hollow ceramic particles are dispersed in a gradient manner within the metallic bond layer [Claim 19; Col 2, line 58 – 60]. The “value” of the gradient (for example the amount of internal porosity in a “layer” as the “gradient value”) would be determined by not only the number of hollow ceramic particles (i.e. microspheres) in said “layer”, but also by the size of the hollow ceramic particles that are dispersed within the first and second layer of the metallic bond layer, given that you’d need both the number of hollow ceramic particles and their size to determine how much internal porosity was present, meeting the limitation as claimed in claim 1.  

Regarding claim 2, Seals teaches the invention as applied above in claim 1. Seals teaches that the thermal barrier coating has a top coat layer made of ceramic material made of yttria-stabilized zirconium [Claim 13] and a bond coat layer made of a cobalt alloy [Claim 2] (i.e. a graded multilayered composite with a first and second portion with a first and second density that are different). 

Regarding claim 3, Seals teaches the invention as applied above in claim 1. Seals teaches that the metallic bond coat has hollow particles dispersed in a gradient manner (meeting the claimed limitation of a metal matrix material comprises a compositionally graded material, that is, the composition comprising increasing and/or decreasing amounts of hollow ceramic particles) [Claim 19]

Regarding claim 4, Seals teaches the invention as applied above in claim 3. Seals teaches that the bond coat layer (i.e. metal matrix) is a cobalt or cobalt alloy [Claim 2], meeting the claimed limitation.

Regarding claim 5, Seals teaches the invention as applied above in claim 1. Seals teaches that the metallic bond coat has hollow ceramic particles dispersed in a gradient manner, meaning that there is a “first layer” in the metallic bond layer and a “second layer” in the metallic bond layer with different values of “spatial gradation” [Claim 19; Col 2, line 58 – 60] and that the microspheres are distributed relative to each other.  

Regarding claim 7 – 8, Seals teaches the invention as applied above in claim 1. Seals teaches that the hollow ceramic particles are dispersed in a gradient manner within the metallic bond layer [Claim 19; Col 2, line 58 – 60]. Given that the “value” of the gradient (for example the amount of internal porosity in a “layer” as the “gradient value”) would be determined by not only the number of hollow 

Regarding claim 9, Seals teaches the invention as applied above in claim 1. Seals teaches that the thermal barrier coating has a top coat layer made of ceramic material made of yttria-stabilized zirconium [Claim 13] and a bond coat layer made of a cobalt alloy [Claim 2] (i.e. a graded multilayered composite with a first and second portion with a first and second density that are different). Seals also teaches that the metallic bond coat has hollow particles dispersed in a gradient manner (meeting the claimed limitation of a metal matrix material comprises a compositionally graded material, that is, the composition comprising increasing and/or decreasing amounts of hollow ceramic particles) [Claim 19]. Finally, Seals teaches that the metallic bond coat has hollow ceramic particles dispersed in a gradient manner, meaning that there is a “first layer” in the metallic bond layer and a “second layer” in the metallic bond layer with different distributions of hollow ceramic particles [Claim 19; Col 2, line 58 – 60].

Regarding claims 21 and 22, Seals teaches the invention as applied above in claim 1. Seals teaches that hollow ceramic particles are dispersed in the thermal barrier coating and are commercially available and identified as microspheres (meeting the claimed limitation of “hollow microspheres” (claim 21) and “the microspheres comprise a ceramic material” (claim 22)) [Col 2, line 62 – 66]. 

Regarding claim 24, Seals teaches the invention as applied above in claim 1. Seals teaches a specific example in which cenospheres are used as the hollow ceramic particles [Col 4, line 36] and that the cenospheres have a size range of 10 – 300 µm [Col 4, line 55 – 60] and therefore, meets the claimed 

Regarding claim 26, Seals teaches a thermal barrier coating on an alloy substrate in which the thermal barrier coating is formed from a layer of metallic bond coat and a top coat formed generally hollow ceramic particles dispersed in a matrix (interpreted as the “graded multilayered composite”) [Abstract]. Seals discloses that the hollow ceramic particles can be applied within the bond coat layer, in addition to the top coat layer, to form a gradual increase from 100% MCrAlY (metal matrix material) to 100% ceramic with the hollow ceramic particles [Col 2, 58 – 61]. That is, the metal matrix material comprises a first and second side (the side closer to the substrate and the side closer to the top coat) that necessarily has a “first layer” and “second layer” given that the hollow ceramic particles are deposited within the bond coat layer and top coat in a graded fashion [Col 2, line 59 – 60; also Claims 17 and Claim 19]. Seals also teaches that the hollow ceramic particles are commercially available and identified as “microspheres”, meeting the claimed limitation of a first and second layer of microspheres [Col 2, line 64]
Seals teaches that the metallic bond coat has hollow particles dispersed in a gradient manner (meeting the claimed limitation of a metal matrix material comprises a compositionally graded material, that is, the composition comprising increasing and/or decreasing amounts of hollow ceramic particles) [Claim 19]
Seals teaches that the metallic bond coat has hollow ceramic particles dispersed in a gradient manner, meaning that there is a “first layer” in the metallic bond layer and a “second layer” in the metallic bond layer with different values of “spatial gradation” [Claim 19; Col 2, line 58 – 60] and that the microspheres are distributed relative to each other. The “value” of the gradient (for example the amount of internal porosity in a “layer” as the “gradient value”) would be determined by not only the .  


Claims 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seals (US 6,071,628) as evidenced by Ceno Technologies (NPL).
 
Regarding claim 23, Seals teaches the invention as applied above in claim 1. Seals teaches a specific example in which cenospheres are used as the hollow ceramic particles [Col 4, line 36]. Seals teaches that the cenospheres comprises silica, alumina, and iron [Col 4, line 40], but does not explicitly teach that the cenospheres are “glass”. However, as evidenced by Ceno Technologies, cenospheres are often referred to as “glass beads” [First paragraph, left column], therefore, cenospheres meets the broadest reasonable interpretation of “alumina-silica-iron glass” as claimed. 


Claims 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seals (US 6,071,628) as evidenced by Kumar (“Data characterizing tensile behavior of Cenosphere”, 2016, NPL)

Regarding claim 25, Seals teaches the invention as applied above in claim 21. Seals teaches a specific example in which cenospheres are used as the hollow ceramic particles [Col 4, line 36]. Seals teaches that the cenospheres comprises silica, alumina, and iron [Col 4, line 40], but does not explicitly teach the wall thickness of the cenospheres. However, Seals teaches that cenospheres are commercially 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seals (US 6,071,628), as applied to claims 1 and 9 above, and further in view of Borchert (US 6,322,897)

Regarding claims 6 and 10, Seals teaches the invention as applied above in claim 1 and claim 9, respectively. Seals does not explicitly teach the claim limitations of claim 6 and 10 regarding a first and second buffer region. 
Borchert teaches a metal-ceramic gradient material. Borchert further teaches that the material comprises a metal base material, ceramic material, a metal-rich zone, and a ceramic-rich zone [Claim 1]. Wherein the material further comprises an additive for high temperature oxidation protection (similar to the hollow ceramic particles of Seals), and the concentration additive is on a gradient between metal-rich zone to the ceramic-rich zone [Claim 1]. Borchert further discloses that the concentration gradient of the additive extends from the ceramic-rich zone to the metal-rich zone [Claim 3], that is, the material of Borchert comprises a first buffer region of a first layer side (i.e. the metal base material) and a second buffer region on the second layer side (i.e. the ceramic material) that is devoid of the additive material. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the thermal barrier coating of Seals and applied the additive gradient structure of Borchert to achieve predictable results. Given that both Seals and Borchert are related to producing coatings for high temperature application in gas turbines, a person of ordinary skill in the art would have a reasonably expectation of success in combining Seals and Borchert. 

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 

Applicant argues that Seals does not explicitly teach or suggest that the microspheres are spatially distributed relative to each other according to a first spatial distribution in the first layer and a second spatial distribution in the second layer, nor that the first and second spatial distribution are based on the size or the number of the microspheres. This is respectfully not found persuasive.  
Seals teaches that the metallic bond coat has hollow ceramic particles dispersed in a gradient manner, meaning that there is a “first layer” in the metallic bond layer and a “second layer” in the metallic bond layer with different values of “spatial gradation” [Claim 19; Col 2, line 58 – 60] and that the microspheres are distributed relative to each other. The “value” of the gradient (for example the amount of internal porosity in a “layer” as the “gradient value”) would be determined by not only the number of hollow ceramic particles (i.e. microspheres) in said “layer”, but also by the size of the hollow ceramic particles that are dispersed within the first and second layer of the metallic bond layer; given that you’d need both the number of hollow ceramic particles and their size to determine how much internal porosity was present, meeting the limitation as claimed in claim 1 and 26.  

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2004/0028941 – Protective overlayer for ceramics with hollow spheres and 
US2012/0174811 – Graded property barriers using hollow spheres 
US 10,647,618 – Thermal barriers with different sizes of particles


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738